

115 HR 5990 IH: Protecting Our Kids Act
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5990IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Mr. Barletta introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to coordinate with the Secretary of Homeland Security to issue
			 guidance on security for schools.
	
 1.Short titleThis Act may be cited as the Protecting Our Kids Act. 2.Development of Guidance for Suggested Security for Schools (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Education shall coordinate with the Secretary of Homeland Security to issue guidance on security for schools based on the security standards that the Secretary of Homeland Security issues for Federal buildings.
 (b)Rule of ConstructionThis section shall not be construed to require schools to implement the guidance issued pursuant to this section.
			